Exhibit 23.02 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3of our report dated February 28, 2007 (which reportexpresses an unqualified opinion on the financial statements and financial statement schedule and includes an explanatory paragraph referring to the adoption of Statement of Financial Accounting Standards No. 158, "Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans," effective December 31, 2006), relating to the financial statements and financial statement schedule of South Carolina Electric & Gas Companyappearing inthe Annual Report on Form 10-K of South Carolina Electric & Gas Company for the year ended December 31, 2006, and to the reference to us under the heading "Experts" in the Prospectus, which is part of this Registration Statement. /s/DELOITTE & TOUCHE LLP Raleigh, North Carolina August 6, 2007
